Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The reply filed October 16, 2020 overcomes all the outstanding rejections, including the double patenting rejection of claim 16. Accordingly, this notice of allowance has been issued.
Allowable Subject Matter
Claims 1-20 have been allowed.
The following is an examiner’s statement of reasons for allowance:
In combination with the other limitations, nothing in the best prior art of record teaches, suggests, or discloses:
Re 1: As Applicant stated in their reply: “the Shiumizu reference does not include an output element securely retained between inside surfaces of the sidewalls nor a resilient coupling flange extending at least partially along at last one inside surface of said sidewalls. In contrast, the cover (5) provided in Shimizu does not extend between inside surfaces of the Shiumizu reference, rather, it extends along and attaches to the outside edges of the sidewalls.”

Re 5: In combination with the other limitations nothing in the best prior art of record teaches, suggests, or discloses: “wherein the luminaire further comprises a housing liner secured along an outer portion of said side wall, and wherein said coupling rail is defined along an inner portion of said housing liner.”

Re 8: “a resilient coupling flange extending at least partially along at least one of the inside surfaces of the side walls, said coupling flange having defined along a length thereof an output coupling structure adapted to laterally receive and resiliently secure an edge of said output element therein, said output coupling structure being inwardly biased so to be resiliently retractable and deployable in receiving and securing said edge therein; and 3First Named Inventor: Howard Yaphe Application No. 16/515874 wherein an inwardly projecting lateral flange is defined along a length of said side wall that at least partially conceals a gap defined between an outer extremity of said coupling flange and said side wall, and wherein said inwardly projecting flange extends no greater than 1/4 inch from said side wall.”

Re 13: “a resilient coupling flange extending at least partially along at least one of the inside surfaces of the side walls, said coupling flange having defined along a length thereof an output coupling structure adapted to laterally receive and resiliently secure an edge of said output 4First Named Inventor: Howard Yaphe Application No. 16/515874 element therein, said output coupling structure being inwardly biased so to be resiliently retractable and deployable in receiving and securing said edge therein; a coupling rail is defined along said at least one side wall to receive in sliding engagement therewith a correspondingly shaped flange coupling structure; and wherein said coupling rail comprises a C-shaped rail, and wherein said flange coupling structure is defined by a bead correspondingly shaped for sliding engagement within said C-shaped rail.”

Re 14: “said output coupling structure being inwardly biased so to be resiliently retractable and deployable in receiving and securing said edge therein; a coupling rail is defined along said at least one side wall to receive in sliding engagement therewith a correspondingly shaped flange coupling structure; and wherein said coupling rail comprises a T-shaped rail and wherein said flange coupling structure comprises a C-shaped structure correspondingly shaped for sliding engagement around said T-shaped rail.”
Re 16: “a luminaire output pattern; and opposed inwardly biased output coupling structures extending at least partially along respective inside surfaces of the side walls and adapted to receive and resiliently secure 5First Named Inventor: Howard Yaphe Application No. 16/515874 corresponding edges of said output elements along said side walls.”

Re 20: “aid output element being a substantially flat element; at least one of said luminaire modules defining a curved module, and wherein said output element defining at least one correspondingly curved output element; and wherein said output element comprises at least one seamless output element that is securable along and between said side walls of at least two contiguous luminaire modules, and wherein said at least two contiguous luminaire modules comprise said curved module.”

Re 2-4, 6-7, 9-12, 15, and 17-19: these claims have been allowed by grace of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Please see attached PTO-892 form for all references considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875